Citation Nr: 1207518	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-09 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to July 2, 2007. 

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) since July 2, 2007. 

3.  Entitlement to a total rating for compensation purposes based on individual unemployabilty due to service-connected disabilities (TDIU) prior to July 2, 2007.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for PTSD, with a 50 percent rating, effective March 22, 2005.  An August 2006 decision review officer (DRO) decision increased the rating to 70 percent, effective the entire time on appeal.  

In September 2008, the Board denied the appeal.  The Veteran appealed to the Veterans Claims Court.  In April 2010, the Court vacated the September 2008 decision and remanded the matter for readjudication consistent with the Court's decision.  In compliance with the Court's September 2008 Order, in October 2010 the Board remanded the claim for additional development, which has been accomplished.  

In October 2011, the Veteran submitted additional evidence to the Board without a waiver of his right to have it considered by the agency of original jurisdiction in the first instance.  See 38 C.F.R. § 20.1304.  Regarding, the medical evidence dated after July 2, 2007, given that the Board is granting the maximum schedular rating for PTSD, no prejudice could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The medical evidence that he submitted dated before July 2, 2007, is duplicative of evidence already received and considered by the RO.  Thus, this evidence is not pertinent and since the RO has already considered it, a remand pursuant to 38 C.F.R. § 20.1304 is not necessary.  

As a final procedural matter, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployabilty is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

The Veteran contends that a TDIU claim is currently before the Board.  A TDIU can only be awarded where the schedular rating is less than total.  See 38 C.F.R. §3.340.  As the Board is granting a 100 percent schedular rating for PTSD after July 2, 2007, the claim for TDIU after that date is rendered moot, but prior to that date the TDIU issue has been raised and is currently before the Board.

The issue of entitlement to a TDIU prior to July 2, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 2, 2007, PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and a GAF score of 45 at lowest during this period.

2.  Since July 2, 2007, PTSD has been manifested by total occupational and social impairment and a GAF score of 36 at lowest during this period.


CONCLUSIONS OF LAW

1.  Prior to July 2, 2007, the criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Since July 2, 2007, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A maximum 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Rating in Excess of 70 Percent Prior to July 2, 2007

Prior to July 2, 2007, the medical evidence does not demonstrate findings of gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name, which would be indicative of total occupational and social impairment.  

These are symptoms of the type and degree contemplated for a higher 100 percent rating; nor does it demonstrate other symptoms, or their effects, of the type and degree that cause total or occupational impairment, which would justify a 100 percent rating prior to July 2, 2007. 

Specifically, a June 2005 VA examination noted that the Veteran was working full time as a forklift operator, and that a mental status examination revealed that he was dressed casually, was cooperative, had a depressed mood, a blunted affect, normal speech, no perceptual problems, normal thought content, no suicidal or homicidal ideation, fair insight and judgment, a fair impulse control, and that he was oriented to person, place, and time.  It was also reported that he had problems in his relationships.  

A March 2006 VA examination reflected that the Veteran had been getting treatment for PTSD and a history of violence.  A mental status examination revealed that he was cooperative and casually dressed.  His mood was depressed and affect was blunted.  His speech was blunted, but there were no perceptual problems.  His thought process and content were normal and there was no suicidal or homicidal ideation.  Insight, judgment, and impulse control were fair.  He was isolated socially.  He was working full time and took care of his kids.  

Finally, August 2006 VA treatment records indicated that the Veteran's PTSD caused dysfunction in major life areas such as relationships with friends, household chores, and overall level of functioning.  The treating clinician noted that the Veteran's PTSD symptoms were chronic and severe.    

This evidence shows that the prior to July 2, 2007, the Veteran was working full time and therefore that he did not have total occupational impairment.  His PTSD caused symptoms of a depressed mood and blunted affect; however, these are the type of symptoms listed as examples of a PTSD disability of such a severity as to warrant a rating lower than 100 percent under 38 C.F.R. 4.130, DC 9411.  

A 100 percent rating for PTSD requires symptoms of a type or severity such as disorientation to time or place and persistent danger to self or others.  Prior to July 2, 2007, symptoms of this type or severity are wholly absent.  Rather the evidence showed that the Veteran had a normal thought process and content, no suicidal or homicidal ideation, and fair insight, judgment, and impulse control.  

He took care of his children, which indicated that he did not have total social impairment.  He also maintained a full time job which supported a finding that he did not suffer from PTSD symptoms of a severity or type that are listed under a 100 percent rating under DC 9411, such as severe memory loss, gross impairment of thought processes or communication, or persistent delusions or hallucinations.   

The competent evidence of record prior to July 2, 2007, does show that the Veteran had problems with relationships and dysfunction in major life areas due to his PTSD, but these symptoms alone do not warrant a 100 percent rating in the absence of other symptoms of the type or severity prescribed for a 100 percent rating that cause total occupational or social impairment.  Nor does the evidence include any manifestations other than those listed in the DSM-IV criteria which would justify a rating higher than 70 percent. 

In addition, prior to July 2, 2007, the Veteran was assigned a GAF score of 45 by the June 2005 and March 2006 VA examiners.  A GAF score of 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning.  A GAF score of 45 supports the Veteran's 70 percent rating for PTSD, which is assigned for occupational and social impairment with deficiencies in most areas, rather than a higher 100 percent rating, which would be appropriate for GAF scores ranging from 31 to 40 or lower.  Thus, a GAF score of 45 does not warrant an increased evaluation.  See Carpenter, 8 Vet. App. at 242-244.

The Veteran is competent to report symptoms of PTSD that only require his personal knowledge as it comes to him through his senses, such as being angry.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person he cannot provide competent evidence as to whether his PTSD causes total social and or occupational impairment or whether it causes specific psychiatric symptoms, such as gross impairment in thought process or communications.  Nor can a lay person medically assess the severity of a disability.   

The Board acknowledges the Veteran's reports regarding the severity of his disability, but finds that the medical evidence of record, which directly address the criteria under which his PTSD is evaluated is far more probative than his assessment of the severity of PTSD.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

At no time prior to July 2, 2007, has his PTSD disability met or nearly approximated the criteria for a higher rating, and further staged ratings are not for application.  See Hart, 21 Vet. App. 505.  The preponderance of the evidence is against an initial evaluation in excess of 70 percent for PTSD prior to July 2, 2007; there is no doubt to be resolved; and an increased rating is not warranted.  The appeal is denied.

The Board has considered whether the Veteran is entitled to a referral for extraschedular consideration during this period.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.
If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Prior to July 2, 2007, the competent evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's PTSD.  To the contrary, the very symptoms that he described and the findings made by the various medical professionals, are the symptoms, such as a depressed mood, impaired impulse control, and hypervigilance, included in the criteria used to evaluate PTSD.  Thus, a referral to the Under Secretary prior to July 2, 2007, is not warranted.

Rating in Excess of 70 Percent Since July 2, 2007

Significantly, a July 2, 2007, VA treatment record noted that the Veteran's level of impairment due to PTSD was severe and that his PTSD causes chronic, moderate to severe symptoms.  The treating clinician indicated that the Veteran was especially concerned with PTSD symptoms of hypervigilance and arousal and intrusive imagery.  

The Veteran identified PTSD symptoms of depression, grief and loss, anger or rage, disturbing memories, trouble relaxing and sleeping, fear of social situations and crowds, hypervigilance, difficulty in personal relationships, desires for isolation, resentment of authority, exaggerated startle response, poor concentration, emotional numbing, and short term memory difficulty.  The treating clinician reflected that the Veteran had profound and disabling PTSD and profound occupational and social impairment.  

A September 2007 letter from the Veteran's clinician stated that he continued to struggle with his PTSD symptoms and was taking various medications.  He was hypervigilant with an exaggerated startle response.  He remained in combat mode.  It was also reported that he had chronic occupational impairment.  A September 2007 letter from his employer showed that he was given a warning due to absenteeism.  

A November 2010 VA examination report indicated that the Veteran had had altercations with co-workers and tardiness and had been suspended on a couple of occasions.  A mental status examination revealed that he was neatly dressed and well groomed, he was cooperative, his mood was anxious and depressed, affect was sad, and he cried when describing combat situations.  He was oriented times three, and his thought processes were logical, organized, and coherent.  No homicidal or suicidal ideation.  His memory was intact, but his judgment was comprised by stress.  His impulse control was moderate to severely compromised by anger.  Insight was minimally impaired.  

It was reported that he had been arrested on a variety of occasions due to physical altercations.  A diagnosis of PTSD was given and it was reported that the Veteran had problems with primary support and social environment as evidenced by physical altercations with people and his conflictual relationship with his wife.  He also has occupational problems, and is currently out on medical leave due to his increased PTSD symptoms.  A GAF of 40 was assigned.  He was unable to work due to job stress resulting in a significant increase in PTSD symptoms.  His PTSD has a significant impact on his social and occupational functioning. 

An October 2010 letter from the Veteran's treating clinician found that he was unable to work due to PTSD.  He suffered from intrusive imagery, could not focus at work, and had a bad attitude.  His level of impairment in functioning was severe and his PTSD causes severe symptoms.  He suffered from impairment that was total, profound, social, occupational, and chronic with episodic acute dissociate episodes triggered by external and internal stimuli.  He was somewhat detached from reality during a dissociative episode.  A GAF of 36 was assigned and the clinician noted that he hoped VA classifies the Veteran as unemployable.  

April 2011 VA treatment records note that the Veteran's PTSD causes severe impairment in functioning and severe symptoms.  A GAF of 36 was assigned.  Finally, a November 2011 letter from the treating clinician reflected that he met the clinical standards for total and permanent disability.  He had total occupational and social impairment.  He recently moved following a dispute with his neighbors to keep from hurting them.  A GAF score of 36 was assigned.  

The competent evidence of record indicates that the Veteran's PTSD caused total occupational and social impairment since July 2, 2007.  Although PTSD did not cause symptoms such as gross impairment in thought processes or memory loss for names of close relatives, as enumerated in the rating criteria for a 100 percent rating, the symptoms recited in the criteria are intended to serve as examples of the type and degree of the symptoms or their effects for a 100 percent rating.  See Mauerhan, 16 Vet. App. at 442.  

The medical evidence of record showed that the Veteran's PTSD makes him unemployable and that his PTSD symptoms were severe in nature.  The October 2010 letter from his treating clinician found that his impairment was total and that he had chronic acute dissociate episodes that cause detachment from reality.  Similarly, the November 2010 VA examination report indicated that the Veteran's PTSD had a significant impact on his social and occupational functioning.  

Furthermore, the lowest reported GAF score of 36 denotes major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, which also supports a 100 percent rating for PTSD.  See Carpenter, 8 Vet. App. at 242-244.  Thus, the competent evidence of record shows that the Veteran's PTSD causes total occupational and social impairment.  Accordingly, a 100 percent rating for PTSD is warranted after July 2, 2007.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claims arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Moreover, the claim for an increased rating for PTSD after July 2, 2007, has been considered with respect to VA's duties to notify and assist.  Given the award of the maximum schedular rating for it noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard, 4 Vet. App. at 394 (1993).  
	
As to VA's duty to assist, the RO associated the Veteran's VA treatment records, and he was afforded VA examinations in June 2005, March 2006, and November 2010, to assess the nature and current severity of PTSD.  

The Board finds that the examinations were adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted mental status examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Therefore, the Board finds the VA examiners' opinion to be of great probative value.

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

An initial rating in excess of 70 percent for PTSD prior to July 2, 2007, is denied. 

A 100 percent rating for PTSD after July 2, 2007, is granted, subject to the provisions governing the award of monetary benefits. 


REMAND

As discussed above, the evidence of record raises the issue of entitlement to a TDIU prior to July 2, 2007.  As the issue of entitlement to a TDIU has been raised, but was not considered by the RO, and given that the Board has jurisdiction over the claim for a TDIU, but the evidence has not been developed enough for proper appellate adjudication, a remand is the appropriate action.  

Accordingly, the case is REMANDED for the following actions:

1.  Develop and adjudicate the Veteran's claim for a TDIU prior to July 2, 2007, which was part of his claim for an increased rating for PTSD.  Provide due process notice on the elements needed to establish the benefit sought.

2.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


